Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 16 April 2020.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites negotiating a maximum stream count based on comparing a respective available stream for each source storage and a respective available stream count for each target storage, where the comparing is performed in ascending order of the respective available stream counts of the one or more source storages. 
As per claims 1, 10, and 18:
Prong 1: The claim is directed to an abstract idea. 
Claim 1 substantially recites the limitation: 

applying a machine learning procedure to the retrieved first subset to train a machine learning model.

	Claim 10 substantially recites the limitation:	 

apply a machine learning procedure to a first subset of the first set of stored training examples to train a machine learning model.

Claim 18 substantially recites the limitation:

applying a machine learning procedure to the first subset to train a machine learning model.	
		
Claims 1, 10, and 18 substantially recite applying a machine learning procedure to a data. The step of applying a machine learning procedure constitutes performing mathematical calculations. Alternatively, applying a machine learning model is sufficiently broad to encompass processes that are performable in the human mind (i.e. 100 vs. 200, pick 100) (see also MPEP 2106.04(a)(2)(III)(B)). Nothing in the limitation precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
As per the MPEP 2106.04(a)(2)(III)(C)(3) if a process could be "performed by humans without a computer" then the process may be determined as a mental process particularly where “the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.” Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application.
Claim 1 substantially recites the limitation: 

sequentially retrieving a first set of stored training examples from a non-transient memory; 
storing the retrieved first set of training examples in a random access memory; 
randomly retrieving a first subset of the first set of training examples from the random access memory
	Claim 10 substantially recites the limitation:	 

a non-transient memory storing a plurality of training examples;
a random access memory configured to store a first set of the stored training examples sequentially retrieved from the non-transient memory; and

Claim 18 substantially recites the limitation:

computer-executable instructions for sequentially retrieving a first set of stored training examples from a non-transient memory;
computer-executable instructions for storing the retrieved first set of training examples in a random access memory;
computer-executable instructions for randomly retrieving a first subset of the first set of training examples from the random access memory; and

The limitations do not constitute additional elements that integrate the judicial exception into a practical application because the limitation constitutes insignificant extra-solution activity to the judicial exception, particularly mere data gathering (see 2106.05(g)(3): “(i.e., all uses of the recited judicial exception require such data gathering or data output).”). 
Claims 1 additionally recite the limitation: 

to train a machine learning model.

Claims 10 additionally recite the limitation: 

to train a machine learning model.

Claims 18 additionally recite the limitation: 

to train a machine learning model.

The limitation is not positively recited nor does the limitation constitute additional elements that integrate the judicial exception into a practical application because the limitation is specified at a high level of generality and falls into the category of “apply it” or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)(1))
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional limitations of concerning non-transient memory, random access memory, processor, computer readable storage medium to perform the operations constitutes adding a general purpose computer or computer components after the fact to an abstract idea (see MPEP 2106.05(d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”).
As per claims 2-8,11-17,19-20:
Prong 2: This judicial exception is not integrated into a practical application.
The limitation does not constitute additional elements that integrate the judicial exception into a practical application because the limitation merely recites additional details concerning the comparison and links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The additional limitation of a number of generic source and target storage devices of the nature disclosed in the background of the Specification are not sufficient to amount to significantly more because, as per MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.
Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 recites a computer readable storage medium without specifying if the medium is transitory or non-transitory. 
This subject matter is not limited to that which falls within a statutory category of invention because it is not limited to a process, machine, manufacture, or a composition of matter.  Instead, it includes a form of energy.  Energy does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,8-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Dirac (US PG PUB No. 2015/0379425)
As per claim 1, a method for accessing training example data for a machine learning procedure, the method comprising: 
sequentially retrieving a first set of stored training examples from a non-transient memory (see [0124]: “To simplify the presentation, data set DS1 is assumed to be
stored on a single disk, such that a disk read head has to be positioned at a specified offset in order to start a read operation (either a random read or a set of sequential reads) on DS1.”); 
storing the retrieved first set of training examples in a random access memory (see FIG 18: 1814); 
randomly retrieving a first subset of the first set of training examples from the random access memory (see [0123]: “in any given iteration of random shuffling, the order in which 1000 chunks are logically arranged may be changed.”); and 
applying a machine learning procedure to the retrieved first subset to train a machine learning model (see [0122]: “For example, the in-memory results of the first filtering operation may serve as the input data set for the second filtering operation, the in-memory results of the second filtering operation may serve as the input data set for the third filtering operation, and so on.”)
As per claim 2, the method of claim 1 further comprising 
sequentially storing the plurality of training examples in a random order in the non-transient memory prior to their sequential retrieval (see [0124]: “either a random read or a set of sequential reads.”)
[A random read is taken to mean the data is stored in a random order.] 
As per claim 3, the method of claim 1 further comprising: 
randomly retrieving at least one second subset of the first set of training examples from the random access memory; and applying the machine learning procedure to the at least one second retrieved subset to train the machine learning model (see [0123]: “in any given iteration of random shuffling, the order in which 1000 chunks are logically arranged may be changed.”)
As per claim 4, the method of claim | further comprising: 
sequentially retrieving a second set of the stored training examples from the non-transient memory; storing the retrieved second set of training examples in the random access memory; randomly retrieving a first subset of the second set of training examples from the random access memory; and applying the machine learning procedure to the first subset of the second set of training examples to train the machine learning model (see [0067]: “It is noted that in some embodiments, to simplify the scheduling, such phase based dependencies may be handled by splitting a job with N phases into N Smaller jobs, thereby converting partial dependencies into full dependencies.”)
As per claim 5, the method of claim 4, 
wherein the second set of the stored training examples is adjacent to the first set of stored training examples in the non-transient memory (see [0124]: “either a random read or a set of sequential reads.”)
[Sequential reads is taken to imply adjacent.] 
As per claim 6, the method of claim 1
 wherein the non-transient memory is a hard disk (see [0117]: “rotating disk-based storage devices”).
As per claim 8, the method of claim 1
 wherein sequentially retrieving a first set of stored training examples and randomly retrieving a first subset of the first set of training examples are repeated, and randomly retrieving a first subset is performed more frequently than sequentially retrieving a first set of stored training examples (see FIG 18: 1870a and [0120]).
As per claim 9, the method of claim 1 
wherein sequentially retrieving a first set of stored training examples is repeated, and randomly retrieving a first subset is performed while sequentially retrieving a first set of stored training examples (see [0067])
As per claim 10, a system for accessing training example data for a machine learning procedure, the system comprising:
a non-transient memory storing a plurality of training examples (see FIG 18: 1802 and [0117]: “rotating disk-based storage devices”);
a random access memory configured to store a first set of the stored training examples sequentially retrieved from the non-transient memory (see FIG 18: 1850 and [0171]); and
a processor executing instructions stored on a memory to apply a machine learning procedure to a first subset of the first set of stored training examples to train a machine learning model (see e.g., FIG 33: 9010a and [0170]).
As per claim 11, the system of claim 10 
wherein the plurality of training examples are sequentially stored in a random order in the non-transient memory prior to their sequential retrieval (see [0124]: “either a random read or a set of sequential reads.”)
As per claim 12, the system of claim 10 
wherein the processor is further configured to apply the machine learning procedure to at least one second retrieved subset of the first set of training examples from the random access memory to train the machine learning model (see [0123]: “in any given iteration of random shuffling, the order in which 1000 chunks are logically arranged may be changed.”)
As per claim 13, the system of claim 10 
wherein the random access memory is further configured to store a second set of the stored training examples sequentially retrieved from the non-transient memory, and the processor is further configured to apply the machine learning procedure to a first subset of the stored second set of training examples to train the machine learning model (see [0067]: “It is noted that in some embodiments, to simplify the scheduling, such phase based dependencies may be handled by splitting a job with N phases into N Smaller jobs, thereby converting partial dependencies into full dependencies.”)
As per claim 14, the system of claim 13 
wherein the second set of the stored training examples is adjacent to the first set of the stored training examples in the non-transient memory (see [0124]: “either a random read or a set of sequential reads.”)
[Sequential reads is taken to imply adjacent.] 
As per claim 15,
 the system of claim 10 wherein the non-transient memory is a hard disk  (see FIG 18: 1802 and [0117]: “rotating disk-based storage devices”);
As per claim 16, the system of claim 10 
wherein sets of the stored training examples and subsets of the sets of the stored training examples are periodically retrieved, and the subsets are retrieved more frequently than the sets of training examples (see FIG 18: 1870a and [0120]).
As per claim 17, the system of claim 10 
wherein the first subset is randomly retrieved while the first set of stored training examples is sequentially retrieved (see [0067])
As per claim 18, a computer readable storage medium containing computer-executable instructions for accessing training example data for a machine learning procedure, the medium comprising:
computer-executable instructions for sequentially retrieving a first set of stored training examples from a non-transient memory (see [0124]: “To simplify the presentation, data set DS1 is assumed to be stored on a single disk, such that a disk read head has to be positioned at a specified offset in order to start a read operation (either a random read or a set of sequential reads) on DS1.”); 
computer-executable instructions for storing the retrieved first set of training examples in a random access memory (see FIG 18: 1814); 
computer-executable instructions for randomly retrieving a first subset of the first set of training examples from the random access memory (see [0123]: “in any given iteration of random shuffling, the order in which 1000 chunks are logically arranged may be changed.”); and
computer-executable instructions for applying a machine learning procedure to the first subset to train a machine learning model (see [0122]: “For example, the in-memory results of the first filtering operation may serve as the input data set for the second filtering operation, the in-memory results of the second filtering operation may serve as the input data set for the third filtering operation, and so on.”)
As per claim 19, the computer readable storage medium of claim 18 
wherein the instructions are part of at least one driver for accessing at least one of the non-transient memory and the random access memory (see [0171])
As per claim 20, the computer readable storage medium of claim 18
 wherein the instructions for sequentially retrieving the first set of stored training examples are part of a set of instructions implementing a protocol for communication with a remote device including the non-transient memory (see [0046])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac (US PG PUB No. 2015/0379425) in view of Pandey (US PG PUB No. 20120197898)
As per claim 7, the method of claim 1 
However, Dirac does not expressly disclose but in the same field of endeavor Pandey discloses 
wherein the stored training examples are part of a hierarchical data format (hdf) dataset (see Pandey [0040]).
It would have been obvious before the effective filing date of the invention to further use hdf.
The suggestion/motivation for doing so would have been for the benefit of using a suitable format (see Pandey [0040]).
Therefore it would have been obvious before the effective filing date of the invention to use hdf for the dataset for the benefit of a suitable format to arrive at the invention as specified in the claims. 
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
20020183966 FIG 3: Partitioning dataset for machine learning operation
20170228645 FIG 1: Batch processing for machine learning operation
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137